


41Exhibit 10.1


EMPLOYERS HOLDINGS, INC.
EQUITY AND INCENTIVE PLAN


FORM OF
PERFORMANCE SHARE AGREEMENT
[_______ _____] (the “Grantee”) is hereby granted, effective as of the ____th
day of March, 201__ (the “Date of Grant”), an award (the “Performance Share
Award”) of the number of performance shares (the "Performance Shares") that are
specified herein pursuant to the Equity and Incentive Plan (the “Plan”) of
Employers Holdings, Inc. (the “Company”), as amended from time to time. The
Performance Share Award is subject to the terms and conditions set forth below
in this Performance Share Agreement (this “Agreement”) and of the Plan, which is
a part of this Agreement. To the extent that there is a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall govern. Any
term not defined herein shall have the meaning assigned to such term in the
Plan.
1.
Performance and Vesting Periods: January 1, 201__ (the “Performance Period Start
Date”) to December 31, 201__ (the “Performance Period End Date,” and the period
from the Performance Period Start Date to the Performance Period End Date, the
“Performance Period”); January 1, 201__ - (the “Vesting Start Date”) until
December 31, 201__ (the “Vesting End Date”) is referred to as the “Vesting
Period.”

2.
Award Term: The Performance Period and the Vesting Period together comprise the
“Award Term.”

3.
Number of Performance Shares: The number of Performance Shares that the Grantee
may earn hereunder will be determined in accordance with the provisions of
Exhibit A, which is attached to and forms a part of this Agreement.

4.
Performance Goals: The Performance Shares will become payable only upon the
achievement of certain Performance Goals (as defined in Exhibit A) and the
satisfaction of such other terms and conditions as are set forth herein and in
the Plan.

5.
Performance Certification Date: The date following the Performance Period End
Date that the Compensation Committee of the Board of Directors of the Company
(the “Committee”) certifies that the Performance Goals have been achieved, but
no later than 75 days following the Performance Period End Date.

6.
Vesting and Payment of Performance Shares: To the extent Performance Shares are
payable pursuant to this Agreement, then, except as otherwise provided in
Sections 7 and 8 of this Agreement, payment of one share of common stock, par
value $.01, of the Company (“Stock”) for each Performance Share that becomes
payable under this Agreement will be made only (a) following certification by
the Committee that the Performance Goals have been achieved (as described in
Section 5 of this Agreement), and (b) so long as the Grantee has remained
continuously employed during the entire Award Term, but payment shall be made no
later than two and one-half months after the Vesting End Date (the “Payment
Date”).

7.
Termination:

(a)
General. In the event the Grantee's employment terminates prior to the Vesting
End Date, payment of the Performance Shares shall be made to the extent provided
in subsections (b) through (e) of this Section 7.

(b)
Death or Disability. If the Grantee's employment terminates prior to the Vesting
End Date by reason of the Grantee’s total and permanent disability (as defined
in any agreement between the Grantee and the Company or, if no such agreement is
in effect, as determined by the Committee in its good faith discretion, in
accordance with the definition used by the Company’s then current Long Term
Disability insurance carrier) or death, then a portion (or all) of the
Performance Shares shall be deemed earned as of the date of such termination of
employment equal to the product of (i) the total number of Performance Shares
granted pursuant to this Agreement and (ii) a fraction, the numerator of which
is the number of full months elapsed from the Performance Period Start Date
until the earlier of (A) the date of the Grantee’s termination of employment and
(B) the Performance Period End Date, and the denominator of which is 24, and
shall become payable within 30 days following the later of the Performance
Certification Date and the date the Grantee’s employment terminates, based on,
and to the extent of, the actual achievement of the Performance Goals, as
determined by the Committee.

(c)
Retirement. If the Grantee's employment terminates prior to the Vesting End Date
by reason of the Grantee’s Retirement (as defined below), then a portion (or
all) of the Performance Shares shall be deemed earned as of the date of such
termination of employment equal to the product of (i) the total number of
Performance Shares granted pursuant to this Agreement and (ii) a fraction, the
numerator of which is the number of full months elapsed from the Performance
Period Start Date until the earlier of (A) the date of the Grantee’s termination
of employment and (B) the Performance Period End Date, and the denominator of
which is 24, and shall become payable within 30 days following the later of the
Performance Certification Date and the





--------------------------------------------------------------------------------




date the Grantee’s employment terminates, based on, and to the extent of, the
actual achievement of the Performance Goals, as determined by the Committee, so
long as the Grantee refrains from engaging in Harmful Conduct. For purposes of
this Agreement, “Retirement” shall mean the Grantee’s termination of employment
after attaining age 60 and completing 10 years of continuous service with the
Company (or any Subsidiary thereof), and provided that the Grantee has given
written notice of the Grantee’s intent to retire to the Company (or its
designate), no fewer than six months prior to the date that the Grantee
terminates employment, in a form satisfactory to the Company (or its designate).
(d)
Involuntary Termination. If the Grantee’s employment is terminated prior to the
Vesting End Date other than for any of the reasons described in subsections (b),
(c) or (e) of this Section 7, then a portion (or all) of the Performance Shares
shall be deemed earned as of the date of such termination of employment equal to
the product of (ii) the total number of Performance Shares granted pursuant to
this Agreement and (B) a fraction, the numerator of which is the number of full
months elapsed from the Performance Period Start Date until the earlier of (A)
the date of the Grantee’s termination of employment and (B) the Vesting End
Date, and the denominator of which is 36, and shall become payable within 30
days following the later of the Performance Certification Date and the date the
Grantee’s employment terminates, based on, and to the extent of, the actual
achievement of the Performance Goals, as determined by the Committee.

(e)
For Cause; Voluntary Termination. If the Grantee’s employment terminates prior
to the Vesting End Date for Cause or the Grantee voluntarily terminates his/her
employment for any reason other than for any of the reasons described in
subsections (b) or (c), above, the Performance Shares, and any rights thereto,
shall terminate immediately and the Grantee shall have no right thereafter to
payment of any portion of the Performance Shares.

8.
Change in Control Provisions: The following provisions shall apply in the event
of a Change in Control that constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of Section 409A of the Code (a “Section
409A Change in Control”):

(a)
Acceleration of Performance Shares. Upon the occurrence of a Section 409A Change
in Control, (i) if the Section 409A Change in Control occurs before the
Performance Period End Date, the number of Performance Shares that would have
been earned at target level of achievement shall be deemed earned as of the date
of such Section 409A Change in Control, and shall become payable upon (or within
15 days following) the date of the Section 409A Change in Control and any other
performance conditions or vesting requirements imposed with respect to such
shares shall be deemed to have been fully achieved and satisfied, and (ii) if
the Section 409A Change in Control occurs on or after the Performance Period End
Date, the number of Performance Shares earned as of that date, and shall become
payable upon (or within 15 days following) the date of the Section 409A Change
in Control and any vesting conditions imposed with respect to such shares shall
be deemed to have been fully satisfied.

(b)
Discretionary Cashout. Notwithstanding any other provision of the Plan or this
Agreement, in the event of a Section 409A Change in Control, the Committee may,
in its discretion, provide that upon the occurrence of the Section 409A Change
in Control, in lieu of the treatment described in Section 8(a) above, the
Performance Shares shall be cancelled in exchange for a payment made upon (or
within 15 days following) the date of the Section 409A Change in Control in an
amount equal to (i) the value (as determined by the Committee) of the
consideration paid per share of Stock in the Section 409A Change in Control
multiplied by (ii) the number of Performance Shares that would have been payable
pursuant to the preceding paragraph, and any other performance conditions or
vesting requirements imposed with respect to such shares shall be deemed to have
been fully achieved and satisfied.

9.
Tax Withholding: The Company shall have the power and the right to deduct or
withhold, or require the Grantee or beneficiary to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. Without limiting the
foregoing, the Company shall be entitled to require, as a condition of delivery
of the shares of Stock (or, if applicable, cash or other consideration) in
settlement of the Performance Shares, that the Grantee agree to remit an amount
in cash sufficient to satisfy all then current and/or estimated future federal,
state and local withholding, and other taxes relating thereto.

10.
Legend on Certificates: The certificates representing the shares of Stock issued
in respect of the Performance Shares that are delivered to the Grantee pursuant
to this Agreement shall be subject to such stop transfer orders and other
restrictions as the Committee may determine are required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such shares of Stock are listed, any applicable
federal or state laws or the Company's Certificate of Incorporation and Bylaws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

11.
Transferability: The Performance Shares may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee otherwise
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and





--------------------------------------------------------------------------------




unenforceable against the Company or any Subsidiary thereof; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
12.
Repayment Upon Restatement; Clawbacks Generally: In the event that the Company
is required to restate any of its financial statements applicable to the
Performance Period, the Company may require the Grantee to repay to the Company
the aggregate Fair Market Value of any Performance Shares that became payable
upon the achievement of the Performance Goals, to the extent such Performance
Goals would not have been achieved had such restatement not been required. In
addition, the Performance Shares shall be subject to such other repayment,
clawback or similar provisions as may be required by the terms of the Plan or
applicable law or applicable policy in effect from time to time.

13.
Securities Laws: Upon the acquisition of any shares of Stock pursuant to the
settlement of the Performance Shares, the Grantee will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

14.
No Right to Continued Employment: Neither the Plan nor this Agreement shall be
construed as giving the Grantee the right to continue in the employ or service
of the Company or any Subsidiary thereof or to be entitled to any remuneration
or benefits not set forth in the Plan, this Agreement or other agreement or to
interfere with or limit in any way the right of the Company or any such
Subsidiary to terminate such Grantee's employment. Nor does this Agreement
constitute an employment contract.

15.
Notices: Any notice under this Agreement shall be addressed to the Company in
care of the Chief Legal Officer, addressed to the principal executive office of
the Company and to the Grantee at the address last appearing in the records of
the Company for the Grantee or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

16.
Acknowledgement: By entering into this Agreement the Grantee agrees and
acknowledges that the Grantee has received and read a copy of the Plan.

17.
No Stockholders Rights: The Grantee shall have no rights of a stockholder of the
Company with respect to the Performance Shares, including, but not limited to,
the rights to vote and receive ordinary dividends until the date of issuance of
a stock certificate for such shares of Stock.

18.
Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of laws
provisions thereof.

19.
Amendment: This Agreement may not be amended, terminated, suspended or otherwise
modified except in a written instrument duly executed by both parties.

20.
Entire Agreement: This Agreement (and the other writings incorporated by
reference herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.

21.
Signature in Counterparts: This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.



EMPLOYERS HOLDINGS, INC.
GRANTEE
 
 
By:
 
By:
 
Douglas D. Dirks
[Insert Name of Grantee]
President and Chief Executive Officer
 





